DETAILED ACTION
Examiner's Note:  The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s remarks filed on 11/07/2022 have been fully considered. 
Regarding the objection of the specification, applicant’s remarks are not persuasive, therefore, see the examiner’s response to such remarks in the office action below. 
Regarding 13 - 15, 18 under the interpretation of means for or step plus functional claim language, applicant’s remarks are not persuasive, therefore, see the examiner’s response to such remarks in the office action below.
Regarding claim[s] 1 – 20 under the rejection for non – statutory subject matter – abstract idea, applicant’s remarks are not persuasive, therefore, see the examiner’s response to such remarks in the office action below.
Regarding claim[s] 1, 4 – 9, 12 – 18 under the obviousness rejection over Hua in view of Mutha, applicant’s remarks are not persuasive, therefore, see the examiner’s response to such remarks in the office action below.
Regarding claim[s] 2 under the obviousness rejection over Hua in view of Mutha and Nolan, applicant’s remarks are not persuasive, therefore, see the examiner’s response to such remarks in the office action below.
Applicant states on page[s] 8 of the remarks as filed: “III, Objection to the Abstract
The Office Action objects to the Abstract for reciting example claim language of
independent claim 1 verbatim. The objection is traversed by amending the Abstract to recite the content and features recited in independent claim 1 as suggested in the Office Action.”

	In response the examiner points out that applicant has mis-understood the office action. The examiner notes that applicant is simply copy and paste the subject matter of the claim language of for example claim #1 directly into the specification. This does satisfy the requirement as set forth in the MPEP on how to construct a proper abstract. The objection to the abstract is maintained.   
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Applicant states on page[s] 8 and 9 of the remarks as filed: “IV. Claim Rejections Under 35 U.S.C. § 112

The Office Action rejects claims 13-15 and 18 for indefiniteness under 35 U.S.C. §
112(b) and for invoking functional claim language under 35 U.S.C. § 112(f).

	In response, the Assignee submits that the claim limitations of, for example, independent claim 13 directed to operations performed by “one or more processing units” or “one or more communications interfaces” recite sufficient structure so as to avoid
interpretation under 35 U.S.C. § 112(f). The claims reciting “one or more processing units” or “one or more communications interfaces” denote sufficient definite meaning as the name of the structure to one of ordinary skill in the art. By way of example, the structural elements of “one or more processing units” and “one or more communications interfaces” are depicted at least in FIG. 2 and paragraphs [0052]-[0063] of the published specification, which describe an example hardware configuration specifying example structural elements of the example hardware. Further, the various types of recited functionalities that are executed with the processing units and the communications interfaces are supported at least by paragraphs [0064]-[0128] of the published specification. As a result, the Assignee submits that the claims should not be interpreted under 35 U.S.C. § 112(f).”
	In response the examiner points out the various indications of where in applicant’s specification as filed where the required hardware/structure and nexus of the identified functional claim language is located. Therefore, the indefiniteness rejections are withdrawn. 
Further in response the examiner isn’t persuaded, the examiner points out, in for example system claim # 13, applicant’s recited “one or more communications interfaces” do not read instructions stored on the non-transient computer readable storage medium to implement the system elements of claim #13. However, applicant’s recited “one or more processing units,” does implement the system elements of claim #13. Further, the recited “one or more processing units,” is not defined enough in the claim language to definitively identify such units as structure or hardware, they could be, but also don’t have to be either. Therefore, the interpretation is maintained. 
The examiner suggests the following claim amendments in the interest of overcoming the above interpretation: “one or more [processors, micro-processors, or controllers],” assuming applicant has material support under 35 USC 112a in the specification as filed. 

Applicant states on page[s] 9 of the remarks as filed: “V. Claim Rejections Under 35 U.S.C. § 101

Claims 1-20 are rejected under 35 U.S.C. §101 for being directed to an abstract idea
without significantly more. The rejections are traversed by amending independent claim 1 to include the step of “storing the communicated second inter-system account identifier in the second external system,” based on the Examiner’s inputs during the Interview. Independent claim 13 is also amended similarly for similar reasons. Reconsideration and withdrawal of these rejections are thus respectfully requested.”

	In response the examiner isn’t persuaded, the examiner points out that simply storing the second inter-system account identifier amounts to [i.e. Adding insignificant extra solution activity to the identified judicial exception – See MPEP 2106.05[g]]. 
	The examiner pointed out numerous times to applicant that what is novel and useful about applicant’s claimed invention should positively limit the claim in a manner that presents a practical application of the examiner identified judicial exception.  

Applicant states on page[s] 9 and 10 of the remarks as filed: “VI. Claim Rejections Under 35 U.S.C. § 103

Claims 1, 4-9, and 12-18 are rejected under 35 U.S.C. §103 as being unpatentable
over U.S. Publication No. 2016/0119319 to Hua et al. (“Hua”) in view of U.S. Publication No. 2020/0366678 to Mutha et al. (“Mutha”). Further, claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hua in view of Mutha and further in view of U.S. Publication No. 2012/0066034 to Nolan et al. (“Nolan”).

The Assignee respectfully disagrees with these rejections. However, for reasons
unrelated to patentability and to advance prosecution, the Assignee amends independent
claims 1 and 13 to recite the following features.

Independent claim 1 is amended to recite, among other limitations, “the first external
system providing a first service to the first internal account” and “the second external system being distinct from the first external system and providing a second service to the first internal account”. Independent claim 13 is also amended similarly. These amendments are based on the Examiner’s inputs during the Interview and supported by at least paragraphs [0002] and [0027] of the specification as published. None of the cited prior art references—Hua, Mutha, and Nolan—teach, show, or otherwise reasonably suggest the above-mentioned limitations in amended independent claims 1 and 13.

Accordingly, amended independent claims 1 and 13 are patentable over the cited
prior art references. Dependent claims 2, 4-9, and 12, which depend from and include all
the limitations of independent claim 1, are also patentable over the cited prior art references.

Similarly, dependent claims 14-18, which depend from and include all the limitations of
independent claim 13, are also patentable over the cited prior art references.

Reconsideration and withdrawal of the prior art rejections are respectfully requested.”


	In response the examiner isn’t persuaded, the examiner points to the prior art of Hua in the following manner:
	“the first external system providing a first service to the first internal account” [Hua, paragraph: 0005, lines 6 – 9, Therefore, from the perspective of the app, the first server [i.e. applicant’s first external system] can be regarded as an internal server, the account registered on the first server as an internal account [i.e. applicant’s first internal account], and the service provided by the first server as internal service [i.e. applicant’s first service].] and “the second external system being distinct from the first external system and providing a second service to the first internal account” [Hua, Figure # 1 and paragraph: 0029, In some embodiments, the first server [i.e. applicant’s first external system] can receive a request from a built-in browser of an app installed on the terminal device, after the app is used to log into the first account hosted by the first server. The first account provides access to the resources of the first server, while the second account provides access to the resources of the second server [i.e. applicant’s second external system]. As an illustrative example, after a user uses an instant messaging app to log into an instant messaging account (the first account) associated with an instant messaging server (the first server), the user can also log into a payment account (the second account) via a built-in browser of the instant messaging app. In that case, the instant messaging server (the first server) can receive, from a terminal device on which the app is installed, a request to log into the payment account (the second account) [i.e. applicant’s and providing a second service to the first internal account].]
***The examiner’s response above equally applies to the same or similar remarks regarding base claim 13 made on page[s] 9 and 10 of the remarks as filed. 

Response to Amendment
Status of the instant application:
Claim[s] 1 – 20 are pending in the instant application. 
Regarding claim[s] 13 – 15, 18 that were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter in the manner as to where in the specification as filed the required hardware/structural elements embodiments and nexus with the identified functional claim language, applicant’s various indications to where in the specification such subject matter is located is persuasive, therefore, the rejections are withdrawn. 
Regarding claim[s] 1 – 20 under the indefiniteness rejection for location of first and second internal account identifiers, the rejection is withdrawn. 
Specification
The abstract of the disclosure is objected to because applicant appears to recite/copy the claim language of at least claim # 1 verbatim in the abstract as filed.  
Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Interpretation – 35 USC 112th6th or F
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
As per claim 13. A computer processing system comprising:

one or more processing units;

one or more communications interfaces; and

a non-transient computer-readable storage medium storing a set of instructions
which, when executed by the one or more processing units, cause the one or more processing units “to:
	receive, by the one or more communications interfaces, a first request, the first
request being a request to generate a first inter-system account identifier and being associated with a first external system and a first internal account, the first external system providing a first service to the first internal account;
	generate, by the one or more processing units, the first inter-system account identifier, the first inter-system account identifier corresponding to the first external system and the first internal account;
	communicate the first inter-system account identifier to the first external
system;
	receive a second request, the second request being a request to generate a
second inter-system account identifier and being associated with a second external system and the first internal account, the second external system being distinct from the first external system and providing a second service to the first internal account;
	generate the second inter-system account identifier, the second inter-system
account identifier corresponding to the second external system and the first internal account, the second inter-system account identifier being different to the first inter-system account identifier; 
	communicate the second inter-system account identifier to the second external
system; and 
	storing the communicated second inter-system account identifier in the second external system.”

As per claim 14. The computer implemented processing system to claim 13, wherein when executed, the sequences of instructions further cause the one or more processing units “to:
	store the first inter-system account identifier in a data store, the first inter-system account identifier being associated with the first internal account; and
	store the second inter-system account identifier in the data store, the second inter-system account identifier being associated with the first internal account.”

As per claim 15. The computer processing system according to claim 14, wherein when executed, the sequences of instructions further cause the one or more processing units “to:
	receive a communication from the first external system, the communication including the first inter-system account identifier and a payload;
	querying, by the one or more processing units, “the data store to determine that the first inter-system account identifier is associated with the first internal account;” and
	associating data based on the payload with the first internal account.”

As per claim 18. The computer processing system according to claim 16, wherein when executed, the sequences of instructions further cause the one or more processing units “to:
	receive a communication from a specific external system, the communication
including a specific inter-system account identifier and a payload;

retrieve, from the data store, inter-system account identifier generation data that is
associated with the specific external system;
	calculate an internal account identifier based on the inter-system account identifier included in the communication and the inter-system account identifier generation data that is associated with the specific external system; and
	associate data based on the payload with the internal account identifier.”

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
Take Notice: -> See the indefiniteness rejection below. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Appropriate action required. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim[s] 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea of “Mental process [concepts performed in the human mind including: observation, evaluation, judgement, opinion and pencil and paper]” without significantly more. 
The claim(s) 1, and 13 recite(s) the above identified abstract idea.  For example:
As per claim 1, A computer implemented method comprising:

	receiving a first request, the first request being a request to generate a first inter- system account identifier and being associated with a first external system and a first internal account the first external system providing a first service to the first internal account; [abstract idea of: “Mental process [concepts performed in the human mind including: observation, evaluation]
	generating a first inter-system account identifier, the first inter-system account
identifier corresponding to the first external system and the first internal account; [abstract idea of: “Mental process [concepts performed in the human mind including: evaluation, and pencil and paper]
	receiving a second request, the second request being a request to generate a second inter-system account identifier and being associated with a second external system and the first internal account [abstract idea of: “Mental process [concepts performed in the human mind including: observation, evaluation, and pencil and paper], the second external system being distinct from the first external system and providing a second service to the first internal account;
	generating a second inter-system account identifier, the second inter-system account identifier corresponding to the second external system and the first internal account, the second inter-system account identifier being different to the first inter-system account identifier; [abstract idea of: “Mental process [concepts performed in the human mind including: observation, evaluation, and pencil and paper]. 

This judicial exception is not integrated into a practical application because of the remaining step of for example in claim # 1:
	communicating the first inter-system account identifier to the first external system; [i.e. Adding insignificant extra solution activity to the identified judicial exception – See MPEP 2106.05[g]]
	communicating the second inter-system account identifier to the second external system; [i.e. Adding insignificant extra solution activity to the identified judicial exception – See MPEP 2106.05[g]]
	storing the communicated second inter-system account identifier in the second external system. [i.e. Adding insignificant extra solution activity to the identified judicial exception – See MPEP 2106.05[g]]
The claim(s) 2 – 12, 14 - 20 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following: 
As per claim 2. The computer implemented method according to claim 1, wherein:

the first inter-system account identifier is a first universally unique identifier; and [i.e. Adding insignificant extra solution activity to the identified judicial exception – See MPEP 2106.05[g]]
the second inter-system account identifier is a second universally unique identifier. [i.e. Adding insignificant extra solution activity to the identified judicial exception – See MPEP 2106.05[g]]

As per claim 3. The computer implemented method according to claim 1, wherein generating a particular inter-system account identifier corresponding to a particular external system and a particular internal account comprises:
generating a random number; [abstract idea of: “Mental process [concepts performed in the human mind including: observation, evaluation, and pencil and paper].
determining if the random number is already in use as an inter-system account
identifier; and [abstract idea of: “Mental process [concepts performed in the human mind including: observation, evaluation]
in response to determining that the random number is not already in use, using the
random number as the particular inter-system account identifier. [abstract idea of: “Mental process [concepts performed in the human mind including: observation, evaluation]

As per claim 4. The computer implemented method according to claim 1, further comprising:
storing the first inter-system account identifier in a data store, the first inter-system
account identifier being associated with the first internal account; and [i.e. Adding insignificant extra solution activity to the identified judicial exception – See MPEP 2106.05[g]]
storing the second inter-system account identifier in the data store, the second inter-
system account identifier being associated with the first internal account. [i.e. Adding insignificant extra solution activity to the identified judicial exception – See MPEP 2106.05[g]]

As per claim 5. The computer implemented method according to claim 4, wherein:
the first inter-system account identifier is also associated with the first external
system; and [i.e. Adding insignificant extra solution activity to the identified judicial exception – See MPEP 2106.05[g]]
the second inter-system account identifier is also associated with the second external
system. [i.e. Adding insignificant extra solution activity to the identified judicial exception – See MPEP 2106.05[g]]

As per claim 6. The computer implemented method according to claim 4, further comprising:
receiving a communication from the first external system, the communication
including the first inter-system account identifier and a payload; [abstract idea of: “Mental process [concepts performed in the human mind including: observation, evaluation]
querying the data store to determine that the first inter-system account identifier is
associated with the first internal account; and [i.e. Adding insignificant extra solution activity to the identified judicial exception – See MPEP 2106.05[g]]
associating data based on the payload with the first internal account. [i.e. Adding insignificant extra solution activity to the identified judicial exception – See MPEP 2106.05[g]]

As per claim 7. The computer implemented method according to claim 1, wherein generating a particular inter-system account identifier corresponding to a particular external system and a particular internal account comprises:
retrieving particular inter-system account identifier generation data from a data store,
the particular inter-system account identifier generation data being associated with the
particular external system; and [i.e. Adding insignificant extra solution activity to the identified judicial exception – See MPEP 2106.05[g]]
generating the particular inter-system account identifier using the particular inter-
system account identifier generation data and an internal account identifier associated with the particular internal account. [abstract idea of: “Mental process [concepts performed in the human mind including: observation, evaluation, and pencil and paper].

As per claim 8. The computer implemented method according to claim 7, wherein the particular inter-system account identifier is not stored by a system that generates the particular inter-system account identifier. [i.e. Adding insignificant extra solution activity to the identified judicial exception – See MPEP 2106.05[g]]

As per claim 9. The computer implemented method according to claim 7, further comprising:
receiving a communication from a specific external system, the communication including a specific inter-system account identifier and a payload; [abstract idea of: “Mental process [concepts performed in the human mind including: observation, evaluation]
retrieving, from the data store, inter-system account identifier generation data that is
associated with the specific external system; [i.e. Adding insignificant extra solution activity to the identified judicial exception – See MPEP 2106.05[g]]
calculating an internal account identifier based on the inter-system account identifier
included in the communication and the inter-system account identifier generation data that is associated with the specific external system; and [abstract idea of: “Mental process [concepts performed in the human mind including: observation, evaluation, and pencil and paper].
associating data based on the payload with the internal account identifier. [i.e. Adding insignificant extra solution activity to the identified judicial exception – See MPEP 2106.05[g]]

As per claim 10. The computer implemented method according to claim 9, wherein:
the inter-system account identifier generation data that is associated with the specific
external system includes a symmetric encryption key; and [i.e. Adding insignificant extra solution activity to the identified judicial exception – See MPEP 2106.05[g]]
calculation of the internal account identifier is based on the symmetric encryption key
and the inter-system account identifier included in the communication. [abstract idea of: “Mental process [concepts performed in the human mind including: observation, evaluation, and pencil and paper].

As per claim 11. The computer implemented method according to claim 9, wherein:
the inter-system account identifier generation data that is associated with the specific
external system includes an encryption key and a decryption key; and [i.e. Adding insignificant extra solution activity to the identified judicial exception – See MPEP 2106.05[g]]
calculation of the internal account identifier is based on the decryption key and the
inter-system account identifier included in the communication. [abstract idea of: “Mental process [concepts performed in the human mind including: observation, evaluation, and pencil and paper].

As per claim 12. The computer implemented method according to claim 7, wherein prior to generating the particular inter-system account identifier corresponding to the particular
external system and the particular internal account, the method further comprises:
generating the particular inter-system account identifier generation data; and [abstract idea of: “Mental process [concepts performed in the human mind including: observation, evaluation, and pencil and paper].
storing the particular inter-system account identifier generation data in the data store,
the particular inter-system account identifier generation data being associated with the
particular external system. [i.e. Adding insignificant extra solution activity to the identified judicial exception – See MPEP 2106.05[g]]

As per claim 14. The computer implemented processing system to claim 13, wherein when executed, the sequences of instructions further cause the one or more processing units to:
store the first inter-system account identifier in a data store, the first inter-system
account identifier being associated with the first internal account; and [i.e. Adding insignificant extra solution activity to the identified judicial exception – See MPEP 2106.05[g]]
store the second inter-system account identifier in the data store, the second inter-
system account identifier being associated with the first internal account. [i.e. Adding insignificant extra solution activity to the identified judicial exception – See MPEP 2106.05[g]]

As per claim 15. The computer processing system according to claim 14, wherein when executed, the sequences of instructions further cause the one or more processing units to:
receive a communication from the first external system, the communication including
the first inter-system account identifier and a payload; [abstract idea of: “Mental process [concepts performed in the human mind including: observation, evaluation]
querying, by the one or more processing units, the data store to determine that the first
inter-system account identifier is associated with the first internal account; and [i.e. Adding insignificant extra solution activity to the identified judicial exception – See MPEP 2106.05[g]]
associating data based on the payload with the first internal account. [i.e. Adding insignificant extra solution activity to the identified judicial exception – See MPEP 2106.05[g]]

As per claim 16. The computer processing system according to claim 13, wherein generating a particular inter-system account identifier corresponding to a particular external system and a particular internal account comprises:
retrieving particular inter-system account identifier generation data from a data store,
the particular inter-system account identifier generation data being associated with the
particular external system; and [i.e. Adding insignificant extra solution activity to the identified judicial exception – See MPEP 2106.05[g]]
generating the particular inter-system account identifier using the particular inter-
system account identifier generation data and an internal account identifier associated with the particular internal account. [abstract idea of: “Mental process [concepts performed in the human mind including: observation, evaluation, and pencil and paper].

As per claim 17. The computer processing system according to claim 16, wherein the particular inter-system account identifier is not stored by the computer processing system. [i.e. Adding insignificant extra solution activity to the identified judicial exception – See MPEP 2106.05[g]]

As per claim 18. The computer processing system according to claim 16, wherein when executed, the sequences of instructions further cause the one or more processing units to:
receive a communication from a specific external system, the communication including a specific inter-system account identifier and a payload; [abstract idea of: “Mental process [concepts performed in the human mind including: observation, evaluation]
retrieve, from the data store, inter-system account identifier generation data that is
associated with the specific external system; [i.e. Adding insignificant extra solution activity to the identified judicial exception – See MPEP 2106.05[g]]
calculate an internal account identifier based on the inter-system account identifier
included in the communication and the inter-system account identifier generation data that is associated with the specific external system; and [abstract idea of: “Mental process [concepts performed in the human mind including: observation, evaluation, and pencil and paper].
associate data based on the payload with the internal account identifier. [i.e. Adding insignificant extra solution activity to the identified judicial exception – See MPEP 2106.05[g]]

As per claim 19. The computer processing system according to claim 18, wherein:
the inter-system account identifier generation data that is associated with the specific external system includes a symmetric encryption key; and [i.e. Adding insignificant extra solution activity to the identified judicial exception – See MPEP 2106.05[g]]
calculation of the internal account identifier is based on the symmetric encryption key and the inter-system account identifier included in the communication. [abstract idea of: “Mental process [concepts performed in the human mind including: observation, evaluation, and pencil and paper].

As per claim 20. The computer processing system according to claim 18, wherein:
the inter-system account identifier generation data that is associated with the specific
external system includes an encryption key and a decryption key; and [i.e. Adding insignificant extra solution activity to the identified judicial exception – See MPEP 2106.05[g]]
calculation of the internal account identifier is based on the decryption key and the
inter-system account identifier included in the communication. [abstract idea of: “Mental process [concepts performed in the human mind including: observation, evaluation, and pencil and paper].

Appropriate action required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim(s) 1, 4 - 9, 12 - 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over HUA [US PGPUB # 2016/0119319], hereinafter Hua, in view of Mutha et al. [US PGPUB # 2020/0366678]
As per claim 1. Hua does teach a computer implemented method [paragraph: 0025, lines 1 – 5, Currently, to facilitate the login of an external account from a terminal device, a user can be directed to a webpage to provide complete login information of the external account, and the login information is then locally stored as cookie data at the terminal device.] comprising:

	receiving a first request, the first request being a request to generate a first inter-system account identifier [Hua, paragraph: 0010, lines 1 – 8, The present disclosure provides a method for facilitating account login. In some embodiments, the method is implemented by a first server that is associated with a first account. The method comprises receiving, from a terminal device, a request to log into a second account associated with a second server, wherein the request includes a first identifier associated with the first account and a second identifier associated with the second server.] and being associated with a first external system and a first internal account [Hua, paragraph: 0005, lines 5 – 9, Therefore, from the perspective of the app, the first server can be regarded as an internal  server, the account registered on the first server as an internal account, and the service provided by the first server as internal service.], the first external system providing a first service to the first internal account [Hua, paragraph: 0005, lines 6 – 9, Therefore, from the perspective of the app, the first server [i.e. applicant’s first external system] can be regarded as an internal server, the account registered on the first server as an internal account [i.e. applicant’s first internal account], and the service provided by the first server as internal service [i.e. applicant’s first service].];
	generating a first inter-system account identifier, the first inter-system account identifier corresponding to the first external system and the first internal account [Hua, Figure # 1, paragraph: 0030, lines 6 – 12, Referring to the illustrative example above, in step S102, after the instant messaging server (the first server) receives the request from the terminal device, the instant messaging server can acquire an instant messaging account number (the first identifier associated with the first account) [i.e. applicant’s first inter-system account identifier] and the IP address of the payment server (the second server). Where further of Hua, at Figure # 2, and paragraph: 0049, lines 7 – 11, In some embodiments, apparatus 200 is configured to be the first server (e.g., an internal server) that implements at least some of the steps of method 100 of FIG. 1, where the first server is associated with a first account (e.g., the internal account)];

	receiving a second request [Hua, at Figure # 1, at paragraph: 0029, lines 7 – 15, As an illustrative example, after a user uses an instant messaging app to log into an instant messaging account (the first account) associated with an instant messaging server (the first server), the user can also log into a payment account (the second account) via a built-in browser of the instant messaging app. In that case, the instant messaging server (the first server) can receive, from a terminal device on which the app is installed, request [i.e. applicant’s second request] to log into the payment account (the second account) of the second server], the second request being a request to generate a second inter-system account identifier and being associated with a second external system and the first internal account [Hua, Figure # 1, and paragraph: 0030, In step S102, the first server acquires, from the request, a first identifier associated with the first account, and a second identifier associated with the second server. The second identifier can be, for example, an Internet Protocol (IP) address of the second server, or a domain name that corresponds to the IP address. Referring to the illustrative example above, in step S102, after the instant messaging server (the first server) receives the request from the terminal device, the instant messaging server can acquire an instant messaging account number (the first identifier associated with the first account) and the IP address of the payment server (the second server).

	Where at Hua, at Figure # 1, and paragraph: 0039, In step S104, the second server receives the first identifier from the first server.
	Then further of Hua, at Figure #1 and paragraph 0040, lines 1 – 5, In step S105, the second server determines the second account to be logged into based on an association between the first identifier (associated with the first account) and the second account, and acquires the login information associated with the second account [i.e. applicant’s association].
	Where further of Hua, at Figure # 1, and paragraph: 0044, lines 1 – 5, In step S106, the second server enables the second account to be automatically logged in using the second account login information (e.g., second account number) acquired in step S105 [i.e. applicant’s generating second inter-system account identifier], thereby enabling the user to access the resources of the second server.], the second external system being distinct from the first external system and providing a second service to the first internal account [Hua, Figure # 1 and paragraph: 0029, In some embodiments, the first server [i.e. applicant’s first external system] can receive a request from a built-in browser of an app installed on the terminal device, after the app is used to log into the first account hosted by the first server. The first account provides access to the resources of the first server, while the second account provides access to the resources of the second server [i.e. applicant’s second external system]. As an illustrative example, after a user uses an instant messaging app to log into an instant messaging account (the first account) associated with an instant messaging server (the first server), the user can also log into a payment account (the second account) via a built-in browser of the instant messaging app. In that case, the instant messaging server (the first server) can receive, from a terminal device on which the app is installed, a request to log into the payment account (the second account) [i.e. applicant’s and providing a second service to the first internal account].];
	generating a second inter-system account identifier, the second inter-system account identifier corresponding to the second external system and the first internal account [Hua, paragraph: 0065, lines 1 – 6, from the request, a first identifier associated with the internal account, and a second identifier associated with the second server. Where at paragraph: 0049, lines 11 – 14, and a second server (e.g., an external server) is associated with a second account (e.g., the external account), and that the internal server receives a request for logging into the external account.], the second inter-system account identifier being different to the first inter-system account identifier [Hua, paragraph: 0065, lines 1 – 6, from the request, a first identifier associated with the internal account, and a second identifier associated with the second server. Where at paragraph: 0049, lines 11 – 14, and a second server (e.g., an external server) is associated with a second account (e.g., the external account), and that the internal server receives a request for logging into the external account.]; 

	communicating the second inter-system account identifier to the second external system [Hua, paragraph: 0048, lines 7 – 12, the first server can then transmit the second account information to the second server [i.e. applicant’s second external server] associated with the second identifier [i.e. applicant’s second inter-system account identifier] included in the request.]; and 
	storing the communicated second inter-system account identifier in the second external system [Hua, paragraph: 0068, lines 9 – 19, Since the external account information (e.g., the account identifier) is not stored in the cookie data at the terminal device, the security risk posed by unsecure cookie data can be avoided. Also, since the external account number [i.e. applicant’s second inter-system account identifier] is not entered via a login page, but instead is securely stored at the external server [i.e. applicant’s second external server], the user cannot be cheated into providing complete account login information (i.e., including account number and login credentials), and the security risk posed by fake login pages can be avoided as well. Therefore, the security of the external account can be better protected].

	While Hua does not teach communicating the first inter-system account identifier to the first external system.

 	However, Mutha does teach communicating the first inter-system account identifier to the first external system [Figure # 6 and paragraph: 0040, lines 1 – 11, The method 600 starts at 604 and proceeds to 608 where a first account identifier [i.e. applicant’s first inter-system account identifier] associated with a first service entity, or workload, may be received. For example, a user may enter a first account identifier, for example at the user interface 516 and select the add account input 524. The first account identifier may then be sent or otherwise transmitted to the central activity tracking service 124/302 for storage in the account storage 128. In some examples, the first account identifier may be sent or otherwise transmitted to an account storage external to the central activity tracking service [i.e. applicant’s first external system], such as account storage 316B.].
	It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Hua and Mutha in order for the monitoring and authorization of internal and external resource account access[s] by a user seen the first internal server and second external server of Hua to include dynamic monitoring of resource account access request of Mutha. This would allow for monitoring server[s] to determine the user’s authorization for access based any of the user’s myriad of login account information for different resource account access requests. See paragraph: 0001, lines 1 – 16 of Mutha.  

As per claim 4. Hua does teach the computer implemented method according to claim 1, further comprising:
	storing the first inter-system account identifier in a data store, the first inter-system account identifier being associated with the first internal account [Hua, Table 1, and paragraph: 0039, In step S104, the second server receives the first identifier from the first server. Then further of Hua, at paragraph: 0040, In step S105, the second server determines the second account to be logged into based on an association between the first identifier (associated with the first account) and the second account, and acquires the login information associated with the second account. In some embodiments, the association is represented by a mapping table that maps between the first identifier [i.e. applicant’s first inter-system account identifier] and a third identifier associated with the second account. The first and third identifiers can be any combination of numbers, symbols, and alphabets configured to identify respectively the second and the first accounts. Table 1 illustrates an exemplary mapping table according to embodiments of the present disclosure: TABLE-US-00001 TABLE 1 Second account First account 208801 1980001 208802 1980002]; and
storing the second inter-system account identifier in the data store, the second inter-system account identifier being associated with the first internal account [Hua, Table 1, and paragraph: 0039, In step S104, the second server receives the first identifier from the first server. Then further of Hua, at paragraph: 0040, In step S105, the second server determines the second account to be logged into based on an association between the first identifier (associated with the first account) and the second account, and acquires the login information associated with the second account. In some embodiments, the association is represented by a mapping table that maps between the first identifier and a third identifier [i.e. applicant’s second inter-system account identifier] associated with the second account. The first and third identifiers can be any combination of numbers, symbols, and alphabets configured to identify respectively the second and the first accounts. Table 1 illustrates an exemplary mapping table according to embodiments of the present disclosure: TABLE-US-00001 TABLE 1 Second account First account 208801 1980001 208802 1980002].

As per claim 5. Hua does teach the computer implemented method according to claim 4, wherein:
	the first inter-system account identifier is also associated with the first external system [Hua, paragraph: 0010, lines 1 – 8, The present disclosure provides a method for facilitating account login. In some embodiments, the method is implemented by a first server that is associated with a first account. The method comprises receiving, from a terminal device, a request to log into a second account associated with a second server, wherein the request includes a first identifier associated with the first account]; and 
	the second inter-system account identifier is also associated with the second external system [Hua, paragraph: 0065, lines 1 – 6, from the request, a first identifier associated with the internal account, and a second identifier associated with the second server.].

As per claim 6. Hua does teach the computer implemented method according to claim 4, further comprising:

	receiving a communication from the first external system, the communication including the first inter-system account identifier and a payload [Hua, paragraph: 0010, lines 1 – 8, The present disclosure provides a method for facilitating account login. In some embodiments, the method is implemented by a first server that is associated with a first account. The method comprises receiving, from a terminal device, a request to log into a second account associated with a second server, wherein the request includes a first identifier associated with the first account and a second identifier associated with the second server.];
	querying the data store to determine that the first inter-system account identifier is associated with the first internal account [Hua, Figure # 1 and paragraph: 0045, Referring back to step S105, In some embodiments, if the second server cannot locate or determine the second account that is mapped to the first identifier from Table 1, the second server can create an account and cause the account to be automatically logged in. The second server can then provide the service associated with that account. The second server can also map the created account to the first identifier by, for example, updating Table 1.]; and
	associating data based on the payload with the first internal account [Hua, Figure # 1 and paragraph: 0045, Referring back to step S105, In some embodiments, if the second server cannot locate or determine the second account that is mapped to the first identifier [i.e. applicant’s association with the first internal account] from Table 1, the second server can create an account and cause the account to be automatically logged in. The second server can then provide the service associated with that account. The second server can also map the created account to the first identifier by, for example, updating Table 1].

As per claim 7. Hua does teach the computer implemented method according to claim 1, wherein generating a particular inter-system account identifier corresponding to a particular external system and a particular internal account comprises:

	retrieving particular inter-system account identifier generation data from a data store, the particular inter-system account identifier generation data being associated with the particular external system [Hua, Figure # 1 and paragraph: 0045, Referring back to step S105, In some embodiments, if the second server cannot locate or determine the second account that is mapped to the first identifier [i.e. applicant’s associated with the particular internal account] from Table 1, the second server can create an account and cause the account to be automatically logged in]; and

	generating the particular inter-system account identifier using the particular inter-system account identifier generation data and an internal account identifier associated with the particular internal account [Hua, Figure # 1 and paragraph: 0045, Referring back to step S105, In some embodiments, if the second server cannot locate or determine the second account that is mapped to the first identifier [i.e. applicant’s associated with the particular internal account] from Table 1, the second server can create an account and cause the account to be automatically logged in. The second server can then provide the service associated with that account. The second server can also map the created account to the first identifier by, for example, updating Table 1].

As per claim 8. Hua does teach the computer implemented method according to claim 7, wherein the particular inter-system account identifier is not stored by a system that generates the particular inter- system account identifier [Hua, paragraph: 0016, In some embodiments, the transmission of the first identifier causes the second server to create the second account [i.e. applicant’s generates the particular inter-systems account identifier] based on a determination that the first association does not exist when the first identifier is transmitted].

As per claim 9. Hua does teach the computer implemented method according to claim 7, further comprising:

	receiving a communication from a specific external system, the communication including a specific inter-system account identifier and a payload [Hua, paragraph: 0010, lines 1 – 8, The present disclosure provides a method for facilitating account login. In some embodiments, the method is implemented by a first server that is associated with a first account. The method comprises receiving, from a terminal device, a request to log into a second account associated with a second server, wherein the request includes a first identifier associated with the first account and a second identifier associated with the second server.];

	retrieving, from the data store, inter-system account identifier generation data that is associated with the specific external system [Hua, Figure # 1 and paragraph: 0045, Referring back to step S105, In some embodiments, if the second server cannot locate or determine the second account that is mapped to the first identifier [i.e. applicant’s associated with the particular internal account] from Table 1];

	calculating an internal account identifier based on the inter-system account identifier included in the communication and the inter-system account identifier generation data that is associated with the specific external system [Hua, Figure # 1 and paragraph: 0045, Referring back to step S105, In some embodiments, if the second server cannot locate or determine the second account that is mapped to the first identifier [i.e. applicant’s associated with the particular internal account] from Table 1, the second server can create an account and cause the account to be automatically logged in. The second server can then provide the service associated with that account. The second server can also map the created account to the first identifier by, for example, updating Table 1]; and

	associating data based on the payload with the internal account identifier [Hua, Figure # 1 and paragraph: 0045, Referring back to step S105, In some embodiments, if the second server cannot locate or determine the second account that is mapped to the first identifier [i.e. applicant’s association with the first internal account] from Table 1, the second server can create an account and cause the account to be automatically logged in. The second server can then provide the service associated with that account. The second server can also map the created account to the first identifier by, for example, updating Table 1].

As per claim 12. Hua does teach the computer implemented method according to claim 7, wherein prior to generating the particular inter-system account identifier corresponding to the particular external system and the particular internal account, the method further comprises:

	generating the particular inter-system account identifier generation data [Hua, at Figure # 1, and paragraph: 0044, lines 1 – 5, In step S106, the second server enables the second account to be automatically logged in using the second account login information (e.g., second account number) acquired in step S105 [i.e. applicant’s generating the particular inter-system account identifier generation data], thereby enabling the user to access the resources of the second server.]; and
	storing the particular inter-system account identifier generation data in the data store, the particular inter-system account identifier generation data being associated with the particular external system [Hua, Figure # 1 and paragraph: 0045, Referring back to step S105, In some embodiments, if the second server cannot locate or determine the second account that is mapped to the first identifier [i.e. applicant’s associated with the particular internal account] from Table 1].

As per computer processing system claim 13 that includes the same or similar claim limitations as method claim 1, and is similarly rejected. 

As per system claim 14 that includes the same or similar claim limitations as method claim 4, and is similarly rejected. 

As per system claim 15 that includes the same or similar claim limitations as method claim 6, and is similarly rejected. 

As per system claim 16 that includes the same or similar claim limitations as method claim 7, and is similarly rejected. 

As per claim 17. Hua does teach the computer processing system according to claim 16, wherein the particular inter- system account identifier is not stored by the computer processing system [Hua, paragraph: 0016, In some embodiments, the transmission of the first identifier causes the second server to create the second account  based on a determination that the first association [i.e. applicant’s the particular inter-system account identifier not stored..etc.] does not exist when the first identifier is transmitted].
As per system claim 18 that includes the same or similar claim limitations as method claim 9, and is similarly rejected.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over HUA [US PGPUB # 2016/0119319], hereinafter Hua, in view of Mutha et al. [US PGPUB # 2020/0366678] as applied to claim[s] 1 above, and further in view of Nolan et al. [US PGPUB # 2012/0066034]

As per claim 2. Hua and Mutha do teach what is taught in the rejection of claim 1 above.
	Hua and Mutha do not clearly teach the computer implemented method according to claim 1, wherein:
	the first inter-system account identifier is a first universally unique identifier; and the second inter-system account identifier is a second universally unique identifier.
	However, Nolan does teach the computer implemented method according to claim 1, wherein:
	the first inter-system account identifier is a first universally unique identifier [paragraph: 0006, lines 17 – 23, the first unique identifier is a unique device identifier [UDID] of the electronic device]; and the second inter-system account identifier is a second universally unique identifier [paragraph: 0005, lines 1 – 5, The UID is captured by a user generating an account[s], downloading an application assigned to that user, and launching the application within a predetermined verification window of time]. 
	It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Hua as modified and Nolan in order for the monitoring of the data parameters of the user access request that are used for accessing internal and external resource accounts of Hua as modified to include the use of anonymizing the data parameters of the user access request of Nolan. This would allow for the prevention of a replay attack by using unique identifiers in place of actual access request data parameters. See paragraph: 0005 of Nolan. 

Allowable Subject Matter
Claim[s] 3, 10, 11, 19, 20 contains allowable subject matter, but as allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claim[s] 3, 10, 11, 19, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
***A reasons for allowance are forthcoming in the next subsequent office action once all formal requirements have been resolved. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANT SHAIFER - HARRIMAN whose telephone number is (571)272-7910. The examiner can normally be reached M - F: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571- 272- 3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANT B SHAIFER HARRIMAN/          Primary Examiner, Art Unit 2434